DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/14/2021.  An initialed copy is attached to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot (claims 11-13 and ¶[0151]-[0153] in Specification) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 11-13 have the limitation “slot”. The Specification mentions slot as 2-1083 in Figures 21 and 22. Figures 21 and 22 do not include 2-1083. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,178,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11,178,323 encompass the claim limitations of Application 17/078,535.

Application 17/078,535
U.S. Patent No. 11,178,323 
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion; 

a movable element, connected to an optical element, the movable element is movable relative to the fixed portion; 




a driving assembly, driving the movable element to move relative to the fixed portion; and 








a circuit assembly, connected to the movable element; 

wherein the driving assembly is electrically connected to an external circuit via the circuit assembly.
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a first movable assembly, movable relative to the fixed assembly and configured to be connected to a photosensitive element, wherein the photosensitive element corresponds to an optical element; and 

a first driving assembly, configured to drive the first movable assembly to move relative to the fixed assembly; wherein the first movable assembly includes a heat dissipation structure corresponding to the first driving assembly, the optical element or the photosensitive element; wherein the first movable assembly includes a substrate configured to support the photosensitive element, and 

a plurality of circuit elements is disposed on the substrate and is electrically connected to the photosensitive element; wherein the first movable assembly further includes a circuit board and a first heat conducting element, the circuit board is disposed between the photosensitive element and the substrate, and the first heat conducting element is disposed between the circuit board and the substrate; wherein the first movable assembly further includes a second heat conducting element disposed in the circuit board and connected to the photosensitive element and the substrate.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,131,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11,131,825 encompass the claim limitations of Application 17/078,535.
Application 17/078,535
U.S. Patent No. 11,131,825 
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion; 

a movable element, connected to an optical element, the movable element is movable relative to the fixed portion; 


a driving assembly, driving the movable element to move relative to the fixed portion; and 

a circuit assembly, connected to the movable element; 

wherein the driving assembly is electrically connected to an external circuit via the circuit assembly.
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 

a circuit assembly, electrically connected to the driving assembly, 

wherein the circuit assembly includes an electrical connection element having a resin material; wherein the movable assembly includes a winding member and a metal assembly, the driving assembly includes a driving coil, a leading wire of the driving coil is disposed on a winding member surface of the winding member, and the electrical connection element is disposed between the metal assembly and the winding member; wherein the metal assembly has a plate-shaped structure and defines an extending direction, wherein when viewed in a direction perpendicular to the extending direction, at least 80% of total area of the winding member surface is covered by the metal assembly.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/928,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 16/928,532 (reference application) encompass the claim limitations of Application 17/078,535.
Application 17/078,535
Application 16/928,532
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion; 




a movable element, connected to an optical element, the movable element is movable relative to the fixed portion; 


a driving assembly, driving the movable element to move relative to the fixed portion; and 



a circuit assembly, connected to the movable element; 





wherein the driving assembly is electrically connected to an external circuit via the circuit assembly
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion, having a main axis, wherein when viewed in a direction which is parallel to the main axis, the fixed portion has a polygonal structure; and 

a movable portion, connected to an optical element having an optical axis, wherein the movable portion is movable relative to the fixed portion; 

a driving assembly, comprising: a first driving element; a second driving element, corresponding the first driving element and driving the movable portion to move relative to the fixed portion; 

a first circuit element, having a first circuit; a second circuit element, having a second circuit, wherein the first circuit element and the second circuit element are arranged along the direction which is parallel to the main axis; and 

a first circuit connecting portion, configured to be electrically connected to the first circuit, wherein the first circuit is a first coil, wherein the first circuit element is electrically connected to the second circuit element via the first circuit connecting portion; and a plurality of metal pads, disposed on the first circuit element and the second circuit element, the metal pads disposed on the first circuit element are electrically separated from each other, and the metal pads disposed on the second circuit element are electrically separated from each other, wherein when viewed in a first direction which is perpendicular to the main axis, the first circuit connecting portion is located between the first circuit element and the second circuit element, and when viewed in the direction which is parallel to the main axis, the first circuit element, the second circuit element and the first circuit connecting portion at least partially overlap each other.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/900,002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 16/900,002 (reference application) encompass the claim limitations of Application 17/078,535.
Application 17/078,535
Application 16/900,002
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion; 

a movable element, connected to an optical element, the movable element is movable relative to the fixed portion; 


a driving assembly, driving the movable element to move relative to the fixed portion; and 

a circuit assembly, connected to the movable element; 


wherein the driving assembly is electrically connected to an external circuit via the circuit assembly.
Claim 1:
An optical system, comprising: a first optical module, comprising: 

a fixed portion; 

a movable portion movably connected to the fixed portion, wherein the movable portion is used for connecting to an optical element; 

a driving assembly used for moving the movable portion relative to the fixed portion; and 

a circuit assembly electrically connected to the driving assembly.

Claim 13
The optical system as claimed in claim 12, (which indirectly depends from Claim 1), wherein the circuit assembly comprises: a first circuit element electrically connected to the driving assembly; a second circuit element, wherein the first circuit element and the second circuit element are arranged in the first direction.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/521,530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 17/521,530 (reference application) encompass the claim limitations of Application 17/078,535.
Application 17/078,535
Application 17/521,530
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion; 

a movable element, connected to an optical element, the movable element is movable relative to the fixed portion; 


a driving assembly, driving the movable element to move relative to the fixed portion; and 

a circuit assembly, connected to the movable element; 



wherein the driving assembly is electrically connected to an external circuit via the circuit assembly
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion, 

a movable portion used for connecting to an optical element; wherein the movable portion is movable relative to the fixed portion; 

a first driving assembly used for driving the movable portion to move relative to the fixed portion; and 

a circuit assembly used for connecting to an external circuit, and is affixed on the fixed portion and 

Claim 14
The optical element driving mechanism as claimed in claim 13 (which indirectly depends from Claim 1), wherein: the first extrinsic circuit is disposed on a surface of the bottom: the first circuit is electrically connected to an external circuit through the first extrinsic circuit: the second extrinsic circuit is disposed on a surface of the bottom: the second circuit is electrically connected to the external circuit through the second extrinsic circuit.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/541,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 17/541,760 (reference application) encompass the claim limitations of Application 17/078,535.
Application 17/078,535
Application 17/541,760
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion; 

a movable element, connected to an optical element, the movable element is movable relative to the fixed portion; 


a driving assembly, driving the movable element to move relative to the fixed portion; and 

a circuit assembly, connected to the movable element; wherein the driving assembly is electrically connected to an external circuit via the circuit assembly.
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion, 

a movable portion used for connecting to a first optical element; wherein the movable portion is movable relative to the fixed portion;

a driving assembly used for driving the movable portion to move relative to the fixed portion; and 

a circuit assembly electrically connected to the driving assembly; wherein the driving assembly is electrically connected to an external circuit through the circuit assembly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 2008/0024590 A1).
With respect to Claim 1, Nakajima discloses an optical element driving mechanism (optical scanning unit, title), comprising: a fixed portion (446, Figure 3); a movable element (443, Figure 3), configured to be connected to an optical element (441, Figure 2), wherein the movable element (443, Figure 3) is movable relative to the fixed portion (446, Figure 3); a driving assembly (463, Figure 3), driving (¶[0090] and ¶ [0107]) the movable element (443, Figure 3); wherein the driving assembly (463, Figure 3) is electrically connected (¶[0107]) to an external circuit (449, Figure 3) via the circuit assembly (445 and 449, Figure 2).

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, though Nakajima (US 2008/0024590 A1) discloses “the optical element driving mechanism as claimed in claim 1, a position sensing assembly (604, 605, 606, Figure 7), sensing the movement of the movable portion relative to the fixed portion (446, Figure 3);” Nakajima fails to teach or suggest the aforementioned combination further comprising “a limiting element, limiting the driving assembly to move within a range of movement relative to the fixed portion, and disposed on the movable portion or the fixed portion; a guiding assembly, disposed between the movable portion and the fixed portion; and a magnetically permeable element, disposed on the fixed portion ; wherein the fixed portion has a polygonal structure and a first side, and comprises: an outer frame, having a top surface and a first side wall, wherein the first side wall extends from an edge of the top surface and is parallel to the first side; and a base, arranged along a main axis with the outer frame, having an accommodating portion and a first side wall, wherein the accommodating portion accommodates a part of the limiting element, the first side wall of the base is closer to the main axis than the first side wall of the outer frame; wherein the driving assembly comprises: a first driving element, driving the movable portion to move in a first dimension relative to the fixed portion, having a shape memory alloy, having a long strip structure, extending along a first direction; wherein when viewed along a direction that is parallel to the main axis, the first driving element is disposed on the first side.”
With respect to claims 3-20, these claims depend on claim 2 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        August 8, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872